DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The Claims filed on 11/18/2021 has been entered. No amendment was made. Claims 1-10 are pending with claims 9-10 withdrawn from consideration.  Claims 1-8 are under examination in this office action.

Response to Arguments
Applicant's arguments, see page 6-14, filed 11/18/2021, with respect to 103 rejection have been fully considered but are not persuasive except for claim 6.
In response to applicant's argument that (1) the prior art Oishi is aimed to provide a hollow hot-forged copper alloy; whereas the current invention aims to provide a free-cutting copper alloy having excellent corrosion resistance in a harsh environment, impact resistance, and high temperature strength, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  While Oishi’s motivation may differ somewhat from that of the applicant, the fact remains that Oishi satisfies all compositional and structural 
Applicant made argument that (2) targeted compositions are different between the claimed invention and Oishi, because Oishi’s compositional range is very broad.  None of Oishi’s examples in Table 1 fulfills all compositional features of the claimed invention.
However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; and patents are relevant as prior art for all they contain; nonpreferred and alternative embodiments constitute prior art (see MPEP 2123).  The prima facie case of obviousness is established based on Oishi’s overlapping composition and substantially similar manufacturing process, as stated in the 103 rejection.  Applicant has not shown criticality of the claimed ranges.  Therefore, the prima facie case of obviousness has not been rebutted (see MPEP 2144.05 III).
Applicant made argument that (3) targeted metallographic structures are different between the claimed invention and Oishi.  In Oishi, 0≤(β)+(γ)+(µ)≤25 because Oishi does not require corrosion resistance, thus there is no motivation to pursue requirements of the metallographic structure for obtaining excellent corrosion resistance.  In contrast, in the claimed invention, the total amount of (β)+(γ)+(µ) is defined to be in a range of 0 to 3.5.
However, the total amount of (β)+(γ)+(µ) is not a claimed limitation.  Nonetheless, Oishi’s range of 0≤(β)+(γ)+(µ)≤25 still overlaps the range of 0 to 3.5 in current invention; and applicant has not shown criticality of the range of 0 to 3.5.  In addition, Oishi does emphasize the importance of corrosion resistance, as indicated above.
Applicant made argument that (4) targeted corrosion resistance is different between the claimed invention and Oishi.  Oishi teaches maximum corrosion depth of 400 µm or less, or 200 µm or less; whereas the current invention requires the maximum corrosion depth of 50 µm or less.  Both Sn and P are necessary in order to obtain excellent corrosion resistance; whereas Oishi does not require including both of Sn and P.  And Oishi does not teach that the amount of Sn is restricted to be 0.07 to 0.28% and the area ratio of γ phase and the length of the long side of γ phase are restricted in current invention.  Oishi is silent on the amounts of Sn and P in the κ phase.
However, corrosion resistance is not a claimed limitation.  Nonetheless, Oishi’s 200 µm or less still overlaps the range of 50 µm or less in current invention.  Applicant has not shown criticality of the range of 50 µm or less.
Oishi teaches the composition comprises at least one of Sn and P [0025].  One of ordinary skill would understand that this includes a composition comprising both Sn and P.
Oishi teaches overlapping amount of Sn as stated in the 103 rejection.  Applicant has not shown criticality of the range of 0.07-0.28% of Sn.  The area ratio of γ phase and the length of the long side of γ phase are expected from Oishi as stated in previous 103 rejection.
The argument on Oishi being silent on the amounts of Sn and P in the κ phase is found persuasive.  The 103 rejection on claim 6 is withdrawn.
Applicant made argument that (5) targeted machinability is different between the claimed invention and Oishi.  Oishi does not require excellent machinability as in the current invention.  The targeted machinability of Oishi is 40 or more of the cutting index; in contrast, the targeted machinability of the claimed invention is 70 or more of the cutting index.
However, machinability is not a claimed limitation.  In addition, the machinability of Oishi is not directly comparable to the current invention because the current invention does not teach a cutting index.  Nonetheless, Oishi’s 40 or more of the cutting index still overlaps the 70 or more of the cutting index.  Applicant has not shown criticality of the 70 or more of the cutting index.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Attorney Tong Wu on 1/20/2022.
The application has been amended as follows:
Following “the length of the long side of µ phase is 25 µm or less” at the end of Claim 1, add --, wherein an amount of Sn in κ phase is 0.08 mass % to 0.45 mass %, and an amount of P in κ phase is 0.07 mass % to 0.22 mass %--.
Following “the length of the long side of µ phase is 15 µm or less” at the end of Claim 3, add --, wherein an amount of Sn in κ phase is 0.08 mass % to 0.45 mass %, and an amount of P in κ phase is 0.07 mass % to 0.22 mass %--.
Cancel claim 6.

Election/Restrictions
Claims 1-5 and 7-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a free-cutting copper alloy comprising the recited chemical composition and microstructure.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Oishi (US 20140251488 A1).  Oishi teaches overlapping composition and similar microstructure, but without disclosing or suggesting the claimed limitation of “wherein an amount of Sn in κ phase is 0.08 mass % to 0.45 mass %, and an amount of P in κ phase is 0.07 mass % to 0.22 mass %”.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 7-10 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                      

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762